DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of fibrinogen (hemostatic agent), oxidized cellulose (third layer), heat sealed and third layer being non-degradable in the reply filed on 3/24/22 is acknowledged.  The traversal is on the ground(s) that the species can be searched together without undue burden.  This is not found persuasive because each species requires a unique search strategies encompassing different search terms. Therefore, there is an undue burden on the Examiner to search the different species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 10-12, 15-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Please note that the species “thrombin” was found in the prior art, therefore claims encompassing the elected species and thrombin are under consideration. 
Claim 1-4, 6-9, 13-14 and 17-18 read on the elected species and are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 13 and claims the hemostatic agent is fibrinogen. Claim 18 depends from claim 14 and claims the hemostatic agent is thrombin. However, claim 17 already limits the hemostatic agent to fibrinogen and claim 18 limits the hemostatic agent to thrombin. Therefore, the claims 17 and 18 fail to limit the subject matter of claims 13 and 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huey et al. (US 2007/276345, cited in IDS).
Huey et al. teach hemostatic devices for promoting clotting of blood (Abstract). Huey et al. an embodiment comprising particlized kaolin (hemostatic agent) applied to gauze substrate. Huey et al. teach the particle size of the kaolin (hemostatic agent) may be so small as to be considered powder [0041].  A releasing agent (i.e. CMC) may be disposed over the kaolin dispersion on the gauze (Fig. 5B and [0068]). Huey et al. teach the releasing agent is a material that is disposed on the wound contacting site of the substrate, and releasing agents include CMC [0076]. The CMC (releasing agent) meets the limitation of the first layer, the gauze meets the limitation of the third layer. With respect to the limitation, “the first layer being soluble under physiological conditions, such that the first layer will dissolve when in contact with the fluid from the wound”, Huey et al. teach the release agent is disposed on the wound contacting surface of the substrate to inhibit adherence of the sponge to the wound after tissue clot formation. When treating a bleeding wound, application of the hemostatic sponge causes at least a portion of the hemostatic material to come in contact with blood through the release agent and through the substrate [0014], indicating that the releasing agent dissolves in contact with fluid from the wound. 
With respect to the second layer, Huey et al. teach that various material may be mixed with or other wise be used in conjunction with kaolin to maintain an antiseptic environment at the wound site or to provide functions that are supplemental to the clotting functions of the claim. Other materials that can be incorporated to provide additional hemostatic functions include thrombin [0040].
Huey et al. does not teach an embodiment or example wherein the second layer is thrombin. However, the teachings of Huey et al are suggestive of the limitation. 
It would have been obvious to a person of ordinary skill in the art to develop a multilayered hemostatic device comprising CMC (first layer), thrombin and kaolin (second layer) and gauze (third layer) as suggested by Huey et al. A person would be motivated to optimize the second layer to include a hemostatic agent, such as thrombin because Huey et al. teach that other hemostatic agents such as thrombin can be incorporated into the particlized/powdered kaolin. There is a reasonable expectation of success given that thrombin is a well known hemostatic agent and is used routinely in the art in wound dressing/bandages. 
	With respect to the limitations “wherein the first layer and the third layer encapsulate the second layer” and “wherein the first layer and the third layer have perimeter edges and the first layer and third layer are sealed along the perimeter edges”, Huey et al. teach Fig. 5B and [0068] thus the first layer and third layer are considered to be sealed along the perimeter edges. 
	With respect to claim 2, Huey et al. teach the hemostatic agent is in particle form [0020].
	With respect to claims 3 and 4, Huey et al. does not teach the hemostatic agent is provided on the first layer in a repeating pattern of the layers are heat sealed. However, it would have been obvious to optimize how the hemostatic agent is provided and how the layers are sealed in order to achieve the best hemostatic effect. There is a reasonable expectation of success given that hemostatic devices such as wound dressing and bandages are well known and routine in the art. 
With respect to claims 6-8, the multilayered hemostatic device from Huey et al. would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Huey et al. make obvious a multilayered hemostatic device comprising the instantly claimed first, second and third layer, therefore the same multilayered hemostatic device would have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 


	
	

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huey et al. (US 2007/276345) in view of Spangler (“In Vitro antimicrobial activity of oxidized regenerated cellulose against antibiotic resistant microorganisms” Surgical infections Vol. 4 (3), 2004)). 
The teachings of Huey et al. are presented above in detail. Huey et al. does not teach the elected species of third layer, oxidized cellulose (elected species of third layer). However, the teachings of Spangler et al. cure this deficiency.
In addition to the teachings above, Huey et al. teach the gauze may be any woven or non-woven fibrous material including cotton, silk, cellulose and the like ([0050], claim 7). 
Spangler et al. teach that acidic pH which is produced by oxidized regenerated cellulose (ORC) is a broad spectrum physiological detriment to survival of microorganism knows to cause infections (Abstract). Spangler et al. tested three ORC products with ATCC strains of MRSA, MRSE, VRE, PRSP, S. aureus and P. aeruginosa.  Spangler et al. teach that antimicrobial activity was seen with all three ORC products against the challenge organisms. Spangler et al. concludes that the antimicrobial effect of ORC against antibiotic resistant microorganism (Abstract). 
It would have been obvious to a person of ordinary skill in the art to use ORC as the gauze layer (cellulose) in the multilayered hemostatic device of Huey et al. A person of ordinary skill in the art would be motivated to use ORC because it has broad antimicrobial activity which is an excellent property to have for wound healing. There is reasonable expectation of success given that Huey et al. teach the gauze may be cellulose.   


Claims 1-4, 6-9, 13-14 and 17-18. are rejected under 35 U.S.C. 103 as being unpatentable over Huey et al. (US 2007/276345) in view of Spangler (“In Vitro antimicrobial activity of oxidized regenerated cellulose against antibiotic resistant microorganisms” Surgical infections Vol. 4 (3), 2004)) and The University of Nebraska (Office of Research and Graduate Studies Annual report 2003/2004).
	The teachings of Huey et al. and Spangler et al. are presented above in detail. The references do not teach the second layer (hemostatic agent) is fibrinogen (elected species). However, the teachings of University of Nebraska cure this deficiency. 
	The University teaches that more than 50% of combat casualties result from soldiers bleeding to death on the battlefield (p. 2, top of 1st col.). The University teaches that bandages comprising recombinant fibrinogen could save many lives (top of p. 2).  The University teaches that bandages made with fibrinogen have been show to rapidly stop bleeding and promote clotting, keeping the wounded alive until he or she can get the necessary medical attention (p. 2). The University teaches that cheap, abundant and safe, fibrinogen opens the possibility of affordable bandage (p. 2, 2nd col.). 
	With respect to claims 13-14 and 17-18, It would have been obvious to a person of ordinary skill in the art to include fibrinogen in the multilayered hemostatic device of Huey et al. and Spangler et al. because bandages comprising fibrinogen are shown to stop bleeding and promote clotting, an important feature for a hemostatic device.  A person would be motivated to include fibrinogen because The University also teaches that it is effective yet cheap, abundant and safe.  Moreover, Huey et al. teach that other components can be combined with the kaolin. There is a reasonable expectation of success given that The University teaches that fibrinogen bandages have been shown to rapidly stop bleeding and promote clotting. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654